Citation Nr: 0909848	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for plantar fasciitis of 
the left foot.

2. Entitlement to service connection for plantar fasciitis of 
the right foot.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from June 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
Court of Appeals for Veterans Claims (Court) clarified that 
the third prong of this criteria, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. 

The record reflects that the Veteran had bilateral foot 
complaints during active duty service and right foot 
complaints in 1975, soon after discharge from service in 
1974. Current medical evidence shows complaints of bilateral 
foot complaints and diagnosis of a right foot disability. The 
Board finds the Veteran's allegations of bilateral foot 
problems since service as competent evidence of continuity of 
symptomatology which satisfies the low threshold standard 
articulated in McLendon. See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (Lay evidence is acceptable to 
prove symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons.) The Board finds, therefore, that 
a VA examination to determine the etiology of the Veteran's 
current bilateral foot complaints is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received 
any VA, non-VA, or other medical 
treatment for his bilateral foot 
disability, that is not evidenced by the 
current record. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
Veteran and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. Arrange for the Veteran to undergo a 
VA examination. The purpose of the 
examination is to determine if the 
Veteran has current left and/or right 
foot disabilities. The following 
considerations will govern the 
examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. From an examination of all 
available evidence, including the 
Veteran's VA claims folder and his 
service medical records, the 
examiner should determine if the 
Veteran has any current disabilities 
of either foot. For each foot 
disability found on examination, the 
examiner is asked to determine if 
such disability is etiologically 
related to the complaints of foot 
pain noted during active duty 
service, particularly in 1971, or to 
any other aspect of the Veteran's 
active duty service.

c. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

d. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. 

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




